  Case 2:20-cv-10341-JVS-JPR Document 30 Filed 03/17/21 Page 1 of 1 Page ID #:304

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-10341 JVS (JPRx)                                       Date    March 17, 2021

 Title             Destini Kanan v. Thinx, Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                            None
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER VACATING MOTION TO DISMISS



      On March 16, 2021, Plaintiff Destini Kanan (“Kanan”) filed a First Amended
Complaint. See FAC, Dkt. No. 29. The Court therefore VACATES the hearing on
Defendant Thinx, Inc.’s (“Thinx”) Motion to Dismiss (Mot, Dkt. No. 26) set for April 19,
2021 as MOOT.

IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
